1


Exhibit 10.4
LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made this 19th day of June, 2019, between
ARE-SD REGION NO. 44, LLC, a Delaware limited liability company (“Landlord”),
and REGULUS THERAPEUTICS INC., a Delaware corporation (“Tenant”).
Building:
10628 Science Center Drive, San Diego, California

Premises:
That certain portion of the Building known as Suite 225, containing
approximately 8,727 rentable square feet, as determined by Landlord, as shown on
Exhibit A.

Project:
The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

Base Rent:
See Schedule of Base Rent attached hereto as Exhibit C

Rentable Area of Premises: 8,727 sq. ft.
Rentable Area of Building: 91,448 sq. ft.
Rentable Area of Project: 295,269 sq. ft.
Tenant’s Share of Operating Expenses of Building: 9.54%
Building’s Share of Project: 30.97%
Security Deposit: $34,000
Target Commencement Date: July 1, 2019
Rent Adjustment Percentage: 3%
Base Term:
Beginning on the Commencement Date and ending on December 31, 2021

Permitted Use:
Research and development laboratory, manufacturing, and related office and other
related uses consistent with the character of the Project and otherwise in
compliance with the provisions of Section 7 hereof.

Address for Rent Payment:    Landlord’s Notice Address:
Alexandria Real Estate Equities, Inc.    385 E. Colorado Boulevard, Suite 299
Dept. LA 23447    Pasadena, CA 91101
Pasadena, CA 91185-3447    Attention: Corporate Secretary
Tenant’s Notice Address:
10628 Science Center Drive, Suite 225
San Diego, California 92121
Attention: Lease Administrator


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

2


The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:
[X] EXHIBIT A - PREMISES DESCRIPTION
[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X] EXHIBIT C - BASE RENT SCHEDULE
[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS
[X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X] EXHIBIT G - MAINTENANCE OBLIGATIONS
[X] EXHIBIT H - CONTROL ZONES

1.Lease of Premises. Upon and subject to all of the terms and conditions hereof,
Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s
access to or use of the Premises for the Permitted Use. From and after the
Commencement Date through the expiration of the Term, Tenant shall have access
to the Building and the Premises 24 hours a day, 7 days a week, 365 days a year,
except in the case of emergencies, as the result of Legal Requirements, the
performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.


Commencing on the Commencement Date and continuing through the expiration or
earlier termination of the Term, Tenant shall have the right to use that certain
storage space located in the basement of the Building commonly known as storage
unit SL1-003 (the “Storage Space”). Tenant’s use of the Storage Space is
strictly limited to the storage of property of Tenant, and for no other purpose.
Tenant shall not store any Hazardous Materials in or around the Storage Space.
Tenant’s use of the Storage Space shall be subject to all of the terms and
conditions of this Lease as though the Storage Space were a part of the
Premises, except that Tenant shall not be required to pay Base Rent or Operating
Expenses with respect to the Storage Space.
2.Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver exclusive possession of the Premises (“Delivery”
or “Deliver”) to Tenant on or before the Target Commencement Date. If Landlord
fails to timely Deliver the Premises, Landlord shall not be liable to Tenant for
any loss or damage resulting therefrom, and this Lease shall not be void or
voidable except as provided herein. If Landlord does not Deliver the Premises
within 90 days of the Target Commencement Date for any reason other than Force
Majeure delays, this Lease may be terminated by Tenant by written notice to the
Landlord, and if so terminated by Tenant: (a) the Security Deposit, or any
balance thereof (i.e., after deducting therefrom all amounts to which Landlord
is entitled under the provisions of this Lease), shall be returned to Tenant,
and (b) neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease. If Tenant does not elect to terminate this
Lease within 10 business days of the lapse of such 90 day period, such right to
terminate this Lease shall be waived and this Lease shall remain in full force
and effect.
 
The “Commencement Date” shall be the date Landlord Delivers the Premises to
Tenant. The “Rent Commencement Date” shall be the date that is 3 months after
the Commencement Date. The period commencing on the Commencement Date through
the day immediately preceding the Rent Commencement Date may be referred to
herein as the “Abatement Period.” Upon request of Landlord, Tenant shall execute
and deliver a written acknowledgment of the Commencement Date, the Rent
Commencement Date and the expiration date of the Term when such are established
in the form of the “Acknowledgement of Commencement Date” attached to this Lease
as Exhibit D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder. The “Term” of this
Lease shall be the Base Term, as defined above on the first page of this Lease.
Notwithstanding anything to the contrary contained in this Lease, Tenant and
Landlord acknowledge and agree that the effectiveness of this Lease shall be
subject to the following condition precedent (“Condition Precedent”) having been
satisfied: Landlord shall have entered into a lease termination agreement with


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

3


respect to the Premises (“Termination Agreement”) and a new lease (“New Lease”)
for the space at the Project being surrendered by Tenant with Turning Point
Therapeutics, Inc., a Delaware corporation (“Turning Point”), the existing
tenant of the Premises, which Termination Agreement and New Lease shall be on
terms and conditions acceptable to Landlord, in Landlord’s sole and absolute
discretion. In the event that the Condition Precedent is not satisfied, Landlord
shall have the right to terminate this Lease upon delivery of written notice to
Tenant. Landlord shall have no liability whatsoever to Tenant relating to or
arising from Landlord’s inability or failure to cause the Condition Precedent to
be satisfied.
Except as otherwise expressly set forth in this Lease: (i) Tenant shall accept
the Premises in their condition as of the Commencement Date; (ii) Landlord shall
have no obligation for any defects in the Premises; and (iii) Tenant’s taking
possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises. Tenant shall have no right to occupy the Premises prior to the
Commencement Date pursuant to this Lease, however, Landlord hereby consents to
Tenant accessing the Premises prior to the Commencement Date pursuant to a
separate written agreement between Tenant and Turning Point; provided that
Tenant may not make any alterations to the Premises prior to the Commencement
Date without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Nothing contained in this
paragraph shall limit Landlord’s maintenance obligations under Section 13.
Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.
3.Rent.


(a)Base Rent. Base Rent for the month in which the Rent Commencement occurs
shall be due and payable on delivery of an executed copy of this Lease to
Landlord. Tenant shall pay to Landlord in advance, without demand, abatement,
deduction or set-off, monthly installments of Base Rent on or before the first
day of each calendar month during the Term hereof after the Rent Commencement
Date, in lawful money of the United States of America, at the office of Landlord
for payment of Rent set forth above, or to such other person or at such other
place as Landlord may from time to time designate in writing. Payments of Base
Rent for any fractional calendar month shall be prorated. The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in Section
5) due hereunder except for any abatement as may be expressly provided in this
Lease.


(b)Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”): (i) commencing on the Commencement Date,
Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii) any
and all other amounts Tenant assumes or agrees to pay under the provisions of
this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.


4.Base Rent Adjustments. Base Rent shall be increased during the Base Term
pursuant to the rent schedule set forth on Exhibit C.


5.Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. Commencing on the Commencement Date and


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

4


continuing thereafter on the first day of each month of the Term, Tenant shall
pay Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated.


The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, (w) Taxes (as defined
in Section 9), (x) the cost of capital repairs, improvements and replacements
but only to the extent (i) required in order to comply with Legal Requirements;
(ii) intended to reduce Operating Expenses, (iii) intended to maintain or
improve the utility, efficiency or capacity of the Building, any Building
Systems or the Common Areas of the Project, and/or (iv) triggered by Tenant’s
particular use of the Premises or Tenant’s Alterations (collectively, the
“Permitted Capital Expenditures”), all of which shall be amortized over the
lesser of 10 years and the useful life of such capital items, (y) the cost
(including, without limitation, any subsidies which Landlord may provide in
connection with the Project Amenities) of the common area amenities (the
“Project Amenities”) now or hereafter located at the Project which Project
Amenities may include, without limitation, the Common Area fitness center, cafe,
conference center, bocce ball court, barbeque pits and ping pong, and (z) the
costs of Landlord’s third party property manager (not to exceed 3% of Base Rent)
or, if there is no third party property manager, administration rent in the
amount of 3% of Base Rent (provided that during the Abatement Period, Tenant
shall nonetheless be required to pay administration rent each month equal to the
amount of the administration rent that Tenant would have been required to pay in
the absence of there being an Abatement Period)), excluding only:
(a)the original design and/or construction costs of the Building or the Project,
the renovation of the Building or the Project prior to the date of this Lease,
or costs of correcting defects in such original construction or renovation of
the Building or the Project;


(b)the design and/or construction costs of the Project Amenities;


(c)capital expenditures other than the Permitted Capital Expenditures;


(d)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all payments of base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;


(e)depreciation of the Project (except for capital improvements amortized as
required pursuant to this Section 5, the cost of which are includable in
Operating Expenses);


(f)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent,
construction allowances and signage costs for tenants;


(g)legal and other expenses incurred in the negotiation or enforcement of
leases;


(h)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;


(i)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;


(j)salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

5


responsibility for the Project or (ii) officers and employees of Landlord or its
affiliates who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project; provided, however, that with
respect to any such person who does not devote substantially all of his or her
employed time to the Project, the salaries, wages, benefits and other
compensation of such person shall be prorated to reflect time spent on matters
related to operating, managing, maintaining or repairing the Project in
comparison to the time spent on matters unrelated to operating, managing,
maintaining or repairing the Project;
(k)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;


(l)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;


(m)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);


(n)penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes, Utilities or
other payments required to be made by Landlord hereunder before delinquency;


(o)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;


(p)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;


(q)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;


(r)costs incurred in the sale or refinancing of the Project;


(s)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;


(t)any bad debt loss, rent loss or reserves for bad debts or rent loss;


(u)any costs incurred to remove, study, test or remediate Hazardous Materials in
or about the Building or the Project for which Tenant is not responsible under
Section 30 hereof;


(v)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance (or, if Landlord fails to maintain the
insurance required to be carried by Landlord pursuant to Section 17, would have
been reimbursed by insurance required to be carried by Landlord pursuant to
Section 17);


(w)reserves;




732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

6


(x)costs (excluding the Amenities Fee payable pursuant to Section 41 below)
relating to the Amenities (as such term is defined in Section 41); provided,
however that Tenant shall be responsible for the cost of any ancillary services
or items payable by Tenant in connection with its use the Amenities;


(y)costs occasioned by condemnation;


(z)long term rentals for equipment ordinarily considered to be of a capital
nature if such equipment is customarily leased in the operation of first class
laboratory/office buildings in the San Diego metropolitan area; and


(aa)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.


In addition, notwithstanding anything to the contrary contained in this Lease,
Operating Expenses incurred or accrued by Landlord with respect to any capital
improvements which are reasonably expected by Landlord to reduce overall
Operating Expenses (for example, without limitation, by reducing energy usage at
the Project) (the “Energy Savings Costs”) shall be amortized over a period of
years equal to the least of (A) 10 years, (B) the useful life of such capital
items, or (C) the quotient of (i) the Energy Savings Costs, divided by (ii) the
annual amount of Operating Expenses reasonably expected by Landlord to be saved
as a result of such capital improvements.
Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail: (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year. If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant. If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement or, at
Tenant’s election, Landlord shall provide a credit in the amount of the excess
against the Base Rent next coming due under this Lease, except that after the
expiration, or earlier termination of the Term or if Tenant is delinquent in its
obligation to pay Rent, Landlord shall pay the excess to Tenant after deducting
all other amounts due Landlord. Landlord’s and Tenant’s obligations to pay any
overpayments or deficiencies due pursuant to this paragraph shall survive the
expiration or earlier termination of this Lease.
The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed), audit and/or review the
Expense Information for the year in question (the “Independent Review”). The
results of any such Independent Review shall be binding on Landlord and Tenant.
If the Independent Review shows that the payments actually made by Tenant with
respect to Operating Expenses for the calendar year in question exceeded
Tenant’s Share of Operating Expenses for such calendar year, Landlord shall at
Landlord’s option either (i) credit the excess amount to the next succeeding
installments of estimated Operating Expenses or (ii) pay the excess to Tenant
within 30 days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord. If the Independent


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

7


Review shows that Tenant’s payments with respect to Operating Expenses for such
calendar year were less than Tenant’s Share of Operating Expenses for the
calendar year, Tenant shall pay the deficiency to Landlord within 30 days after
delivery of such statement. If the Independent Review shows that Tenant has
overpaid with respect to Operating Expenses by more than 5% then Landlord shall
reimburse Tenant for all costs incurred by Tenant for the Independent Review.
Operating Expenses for the calendar years in which Tenant’s obligation to share
therein begins and ends shall be prorated. Notwithstanding anything set forth
herein to the contrary, if the Building is not at least 95% occupied on average
during any year of the Term, Tenant’s Share of Operating Expenses for such year
shall be computed as though the Building had been 95% occupied on average during
such year.
“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”
6.Security Deposit. Tenant shall deposit with Landlord, within 5 business days
after the mutual execution and delivery of this Lease by the parties, a security
deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations hereunder in the amount set forth on page 1 of this Lease, which
Security Deposit shall be in the form of an unconditional and irrevocable letter
of credit (the “Letter of Credit”): (i) in form and substance reasonably
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer notice that Landlord is entitled to draw thereunder, (iv) issued by
an FDIC-insured financial institution reasonably satisfactory to Landlord, and
(v) redeemable by presentation of a sight draft in the State of California. If
Tenant does not provide Landlord with a substitute Letter of Credit complying
with all of the requirements hereof at least 10 days before the stated
expiration date of any then current Letter of Credit, Landlord shall have the
right to draw the full amount of the current Letter of Credit and hold the funds
drawn in cash without obligation for interest thereon as the Security Deposit,
which funds shall be returned to Tenant within a reasonable period following
Tenant’s delivery to Landlord of a substitute Letter of Credit. The Security
Deposit shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default. Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages under California Civil Code Section 1951.2, and the
cost of any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law. Landlord’s
right to use the Security Deposit under this Section 6 includes the right to use
the Security Deposit to pay future rent damages following the termination of
this Lease pursuant to Section 21(c) below. Upon any use of all or any portion
of the Security Deposit, Tenant shall pay Landlord within 10 days following
written demand therefor from Landlord the amount that will restore the Security
Deposit to the amount set forth on Page 1 of this Lease. Tenant hereby waives
the provisions of any law, now or hereafter in force, including, without
limitation, California Civil Code Section 1950.7, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of Rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant. Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings. If Tenant shall fully perform
every provision of this Lease to be performed by Tenant, the Security Deposit,
or any balance thereof (i.e., after deducting therefrom all amounts to which
Landlord is entitled under the provisions of this Lease), shall be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within 45 days after the expiration or earlier termination of this
Lease.




732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

8


If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming, in writing, Landlord’s obligations under this Section 6, or (b)
return to Tenant any Security Deposit then held by Landlord and remaining after
the deductions permitted herein. Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s transferee.
The Security Deposit is not an advance rental deposit or a measure of Landlord’s
damages in case of Tenant’s default. Landlord’s obligation respecting the
Security Deposit is that of a debtor, not a trustee, and no interest shall
accrue thereon.
7.Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. Tenant shall not permit any part
of the Premises to be used as a “place of public accommodation”, as defined in
the ADA or any similar legal requirement. Tenant shall reimburse Landlord within
5 business days’ written demand from Landlord for any additional premium charged
for any such insurance policy by reason of Tenant’s failure to comply with the
provisions of this Section or otherwise caused by Tenant’s use and/or occupancy
of the Premises. Tenant will use the Premises in a careful, safe and proper
manner and will not commit or permit waste, overload the floor or structure of
the Premises, subject the Premises to use that would damage the Premises or
obstruct or interfere with the rights of Landlord or other tenants or occupants
of the Project, including conducting or giving notice of any auction,
liquidation, or going out of business sale on the Premises, or using or allowing
the Premises to be used for any unlawful purpose. Tenant shall cause any
equipment or machinery to be installed in the Premises so as to reasonably
prevent sounds or vibrations from the Premises from extending into Common Areas,
or other space in the Project. Tenant shall not place any machinery or equipment
weighing 500 pounds or more in or upon the Premises or transport or move such
items through the Common Areas of the Project or in the Project elevators
without the prior written consent of Landlord. Tenant shall not, without the
prior written consent of Landlord, use the Premises in any manner which will
require ventilation, air exchange, heating, gas, steam, electricity or water
beyond the existing capacity of the Project as proportionately allocated to the
Premises based upon Tenant’s Share as usually furnished for the Permitted Use.


Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) and at Tenant’s expense (to the extent such Legal Requirement is
triggered by reason of Tenant’s, as compared to other tenants of the Project,
particular use of the Premises or Tenant’s Alterations) make any alterations or
modifications to the Common Areas or the exterior of the Building that are
required by Legal Requirements. Tenant, at its sole expense, shall make any
alterations or modifications to the interior of the Premises that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s particular use or occupancy of the Premises.
Notwithstanding any other provision herein to the contrary, Tenant shall be
responsible for any and all demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages or judgments, and all reasonable
expenses incurred in investigating or resisting the same (including, without
limitation, reasonable attorneys’ fees, charges and disbursements and costs of
suit) (collectively, “Claims”) arising out of or in connection with Legal
Requirements related to Tenant’s particular use or occupancy of the Premises or
Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement related to
Tenant’s particular use or occupancy of the Premises or Tenant’s Alterations.


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

9


Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees, at no material cost to Tenant, to
reasonably cooperate with Landlord, and to provide such information and/or
documentation as Landlord may reasonably request, in connection therewith.
8.Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
termination by Landlord at any time upon at least 5 days’ advance written notice
to Tenant, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of this Lease or such other amount as Landlord
may indicate, in Landlord’s sole and absolute discretion, in such written
consent, and (iv) all other payments shall continue under the terms of this
Lease. If Tenant remains in possession of the Premises after the expiration or
earlier termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to (1) for the first 30 days of
such holdover, 125% of the Base Rent in effect during the last 30 days of the
Term plus Operating Expenses, and (2) thereafter, 150% of Base Rent in effect
during the last 30 days of the Term plus Operating Expenses, and (B) if such
holdover continues in excess of 30 days, Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages; provided, however, that if Tenant
delivers a written inquiry to Landlord within 30 days prior to the expiration or
earlier termination of the Term, Landlord will notify Tenant whether the
potential exists for consequential damages. No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.


9.Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes. Taxes
shall not include any net income, excess profits, franchise, gift, capital levy,
capital stock, inheritance, succession, inheritance or documentary transfer
taxes imposed on Landlord except to the extent such taxes are in substitution
for any Taxes payable hereunder, nor shall Taxes include any fees, penalties or
interest payable on account of the late payment of any Taxes (except to the
extent such late payment is the result of the late payment of Additional Rent by
Tenant). If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant. If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

10


valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord’s reasonable determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
within 10 days following written demand therefor from Landlord.
10.Parking. Subject to all applicable Legal Requirements, Force Majeure, a
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Tenant shall have the right in common with other tenants of
the Project to use 2.5 parking spaces per 1,000 rentable square feet of the
Premises, which parking spaces shall be located in those areas of the
subterranean parking garage located under the Building and the surface parking
areas of the Project designated for non-reserved parking, subject in each case
to Landlord’s rules and regulations. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties, including other
tenants of the Project.
11.Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, HVAC, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), and, with respect to the Common Areas, refuse and trash collection
and janitorial services (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon. Landlord may cause, at Landlord’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term. Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or, except as otherwise provided in the immediately
following paragraph, the abatement of Rent. Tenant agrees to limit use of water
and sewer with respect to Common Areas to normal restroom use. Utilities shall
be available to the Premises 24 hours per day, 7 days per week, except in the
case of emergencies, as the result of Legal Requirements, the failure of any
Utility provider to provide such Utilities, the performance by Landlord or any
Utility provider of any installation, maintenance or repairs, or any other
temporary interruptions. Tenant shall be responsible for obtaining and paying
for its own janitorial services for the Premises.
Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises. The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.
Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators serving
the Building as of the Commencement Date, and (ii) to contract with a third


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

11


party to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines. Except as provided in the immediately preceding
sentence, Landlord shall have no obligation to provide Tenant with operational
emergency generators or back-up power or to supervise, oversee or confirm that
the third party maintaining the emergency generators is maintaining the
generators as per the manufacturer’s standard guidelines or otherwise. Landlord
shall, upon written request from Tenant (not more frequently than once per
calendar year), make available for Tenant’s inspection the maintenance contract
and maintenance records for the emergency generators for the 12 month period
immediately preceding Landlord’s receipt of Tenant’s written request. During any
period of replacement, repair or maintenance of the emergency generators when
the emergency generators are not operational, including any delays thereto due
to the inability to obtain parts or replacement equipment, Landlord shall have
no obligation to provide Tenant with an alternative back-up generator or
generators or alternative sources of back-up power. Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such emergency
generators will be operational at all times or that emergency power will be
available to the Premises when needed.
Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The costs and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.
12.Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed. Tenant may construct
nonstructural, cosmetic Alterations in the Premises without Landlord’s prior
approval if the aggregate cost of all such work in any 12 month period does not
exceed $30,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord
in writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Except for Notice-Only Alterations, any request for
approval shall be in writing, delivered not less than 15 business days in
advance of any proposed construction, and accompanied by plans, specifications,
bid proposals, work contracts and such other information concerning the nature
and cost of the alterations as may be reasonably requested by Landlord,
including the identities and mailing addresses of all persons performing work or
supplying materials. Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to ensure that such plans and specifications or construction comply
with applicable Legal Requirements. Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any Alterations.
Tenant shall pay to Landlord, as Additional Rent, on demand an amount equal to
5% of all charges incurred by Tenant or its contractors or agents in connection
with any Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision; provided, however, that no fee shall
be charged by Landlord in connection with Notice-Only Alterations. Before Tenant
begins any Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

12




Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company reasonably
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Alterations, Tenant shall deliver to Landlord: (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration, if the nature of such Alterations required such
plans.
Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord shall, if requested in writing by Tenant at the time its
approval of any such Installation is requested, or at the time it receives
notice of a Notice-Only Alteration, notify Tenant whether Landlord requires that
Tenant remove such Installation upon the expiration or earlier termination of
the Term, in which event Tenant shall remove such Installation in accordance
with the immediately succeeding sentence. Upon the expiration or earlier
termination of the Term, Tenant shall remove (i) all wires, cables or similar
equipment which Tenant has installed in the Premises or in the risers or plenums
of the Building, (ii) any Installations for which Landlord has given Tenant
notice of removal in accordance with the immediately preceding sentence, and
(iii) all of Tenant’s Property (as hereinafter defined), and Tenant shall
restore and repair any damage caused by or occasioned as a result of such
removal, including, without limitation, capping off all such connections behind
the walls of the Premises and repairing any holes. During any restoration period
beyond the expiration or earlier termination of the Term, Tenant shall pay Rent
to Landlord as provided herein as if said space were otherwise occupied by
Tenant. If Landlord is requested by Tenant or any lender, lessor or other person
or entity claiming an interest in any of Tenant’s Property to waive any lien
Landlord may have against any of Tenant’s Property, and Landlord consents to
such waiver, then Landlord shall be entitled to be paid as administrative rent a
fee of $1,000 per occurrence for its time and effort in preparing and
negotiating such a waiver of lien.
For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future (which agreement by Landlord shall not be
unreasonably withheld, conditioned or delayed), (y) ”Tenant’s Property” means
Removable Installations and, other than Installations, any personal property or
equipment of Tenant that may be removed without material damage to the Premises,
and (z) ”Installations” means all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.
13.Landlord’s Repairs. Landlord shall, at Landlord’s sole expense (and not as an
Operating Expense), be responsible for capital repairs and replacements of the
roof (not including the roof membrane), exterior walls and foundation of the
Building (“Structural Items”) unless the need for such repairs or replacements
is caused by Tenant or any Tenant Parties, in which case Tenant shall bear the
full cost to repair or replace such Structural Items. Landlord shall, as an
Operating Expense, be responsible for the routine maintenance and repair of such
Structural Items. Landlord, as an Operating Expense (except to the extent the
cost thereof is excluded from Operating Expenses pursuant to Section 5 hereof),
shall maintain, repair and replace the roof membrane and all of the exterior,
parking and other Common Areas of the Project, including HVAC, electrical,
mechanical, plumbing, life safety systems (including fire sprinklers), elevators
and all other building systems serving the Premises and other portions of the
Project (collectively, “Building Systems”), in good repair, reasonable wear and
tear and uninsured losses and damages caused by Tenant,


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

13


or by any of Tenant’s assignees, sublessees, licensees, agents, servants,
employees, invitees and contractors (or any of Tenant’s assignees, sublessees
and/or licensees respective agents, servants, employees, invitees and
contractors) (collectively, “Tenant Parties”) excluded. Losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense. Landlord
reserves the right to temporarily stop Building Systems services when necessary
(i) by reason of accident or emergency, or (ii) for planned repairs, alterations
or improvements, which are, in the reasonable judgment of Landlord, desirable or
necessary to be made, until said repairs, alterations or improvements shall have
been completed. Landlord shall have no responsibility or liability for failure
to supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section 13 of which Tenant
becomes aware, after which Landlord shall make a commercially reasonable effort
to effect such repair within a reasonable period. Landlord shall use reasonable
efforts to minimize interference with Tenant’s operations in the Premises during
such planned stoppages of Building Systems. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after Tenant’s written notice of the need
for such repairs or maintenance. Tenant waives its rights under any state or
local law to terminate this Lease or to make such repairs at Landlord’s expense
and agrees that the parties’ respective rights with respect to such matters
shall be solely as set forth herein. Repairs required as the result of fire,
earthquake, flood, vandalism, war, or similar cause of damage or destruction
shall be controlled by Section 18.


14.Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense, shall
repair, replace and maintain in good condition all interior portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Should Tenant
fail to make any such repair or replacement or fail to maintain the Premises as
required under this Section 14, Landlord shall give Tenant written notice of
such failure. If Tenant fails to commence cure of such failure within 10 days of
Landlord’s written notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days following written demand therefor; provided, however, that if
such failure by Tenant creates or could create an emergency, Landlord may
immediately commence cure of such failure and shall thereafter be entitled to
recover the costs of such cure from Tenant. Subject to Sections 17 and 18,
Tenant shall bear the full uninsured cost of any repair or replacement to any
part of the Project that results from damage caused by Tenant or any Tenant
Party.


Notwithstanding anything to the contrary contained in this Lease, as of the
Commencement Date, the maintenance and repair obligations for the Premises shall
be allocated between Landlord and Tenant as set forth on Exhibit G attached
hereto. The maintenance obligations allocated to Tenant pursuant to Exhibit G
(the “Tenant Maintenance Obligations”) shall be performed by Tenant at Tenant’s
sole cost and expense. The Tenant Maintenance Obligations shall include the
procurement and maintenance of contracts, in form and substance reasonably
satisfactory to Landlord, with copies to Landlord upon Landlord’s written
request, for and with contractors reasonably acceptable to Landlord specializing
and experienced in the respective Tenant Maintenance Obligations.
Notwithstanding anything to the contrary contained herein, the scope of work of
any such contracts entered into by Tenant pursuant to this paragraph shall, at a
minimum, comply with manufacturer’s recommended maintenance procedures for the
optimal performance of the applicable equipment. Landlord shall, notwithstanding
anything to the contrary contained in this Lease, have no obligation to perform
any Tenant Maintenance Obligations. The Tenant Maintenance Obligations shall not
include the right or obligation on the part of Tenant to make any structural
and/or capital repairs or improvements to the Project, and Landlord shall,
during any period that Tenant is responsible for the Tenant Maintenance
Obligations, continue, as part of Operating Expenses, to be responsible, as
provided in the immediately preceding paragraph, for capital repairs and
replacements required to be made to the Project. If Tenant fails to maintain any
portion of the Premises for which Tenant is responsible as part of the Tenant
Maintenance Obligations in a manner reasonably acceptable to Landlord within the
requirements of this Lease, Landlord shall have the right, but not the
obligation, to provide Tenant with written notice thereof and


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

14


to assume the Tenant Maintenance Obligations if Tenant does not cure Tenant’s
failure within 10 days after receipt of such notice.
15.Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after Tenant receives written notice of the filing
thereof, at Tenant’s sole cost and shall otherwise keep the Premises and the
Project free from any liens arising out of work performed, materials furnished
or obligations incurred by Tenant. Should Tenant fail to discharge any lien
described herein within the time period set forth above, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.


16.Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities and lease signators (collectively, “Landlord Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises or the
Project arising directly or indirectly out of use or occupancy of the Premises
or the Project by Tenant or any Tenant Parties (including, without limitation,
any act, omission or neglect by Tenant or any Tenant’s Parties in or about the
Premises or at the Project) or the a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct or gross negligence of Landlord Indemnified Parties.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of
damage to, personal property (including, without limitation, loss of records
kept within the Premises). Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord Indemnified Parties shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party or Tenant Parties.


17.Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord can substantiate as resulting from Tenant’s particular use of the
Premises.


Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident - each accident, $1,000,000 bodily injury by disease -


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

15


policy limit, and $1,000,000 bodily injury by disease - each employee; and
commercial general liability insurance, with a minimum limit of not less than
$4,000,000 per occurrence for bodily injury and property damage with respect to
the Premises. The commercial general liability insurance maintained by Tenant
shall name Alexandria Real Estate Equities, Inc., and Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities and
lease signators (collectively, “Landlord Insured Parties”), as additional
insureds; insure on an occurrence and not a claims-made basis; be issued by
insurance companies which have a rating of not less than policyholder rating of
A and financial category rating of at least Class X in “Best’s Insurance Guide”;
shall not be cancelable for nonpayment of premium unless 30 days prior written
notice shall have been given to Landlord from the insurer; not contain a hostile
fire exclusion; contain a contractual liability endorsement; and provide primary
coverage to Landlord Insured Parties (any policy issued to Landlord Insured
Parties providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies, regardless of limits). Copies of such policies (if requested
by Landlord), or certificates of insurance showing the limits of coverage
required hereunder and showing Landlord as an additional insured, along with
reasonable evidence of the payment of premiums for the applicable period, shall
be delivered to Landlord by Tenant prior to (i) the earlier to occur of (x) the
Commencement Date, or (y) the date that Tenant accesses the Premises under this
Lease, and (ii) each renewal of said insurance. Tenant’s policy may be a
“blanket policy” with an aggregate per location endorsement which specifically
provides that the amount of insurance shall not be prejudiced by other losses
covered by the policy. Tenant shall, prior to the expiration of such policies,
furnish Landlord with renewal certificates.
In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.
The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.
Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.
18.Restoration. If, at any time during the Term, the Project or the Premises are
damaged or destroyed by a fire or other insured casualty, Landlord shall notify
Tenant in writing within 45 days after discovery of such damage as to the amount
of time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 9 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

16


written notice to Landlord delivered within 5 business days of receipt of a
notice from Landlord estimating a Restoration Period for the Premises longer
than the Maximum Restoration Period. Unless either Landlord or Tenant so elects
to terminate this Lease, Landlord shall, subject to receipt of sufficient
insurance proceeds (with any deductible to be treated as a current Operating
Expense), promptly restore the Premises (excluding the improvements installed by
Tenant or by Landlord and paid for by Tenant), subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in Section
30) in, on or about the Premises (collectively referred to herein as “Hazardous
Materials Clearances”); provided, however, that if repair or restoration of the
Premises is not substantially complete as of the end of the Maximum Restoration
Period or, if longer, the Restoration Period, Landlord may, in its sole and
absolute discretion, elect not to proceed with such repair and restoration or
Tenant may by written notice to Landlord delivered within 5 business days of the
expiration of the Maximum Restoration Period or, if longer, the Restoration
Period, elect to terminate this Lease, in which event Landlord and Tenant shall
be relieved of their respective obligations hereunder obligation to make such
repairs or restoration and this Lease shall terminate as of the date that is 75
days after the later of: (i) discovery of such damage or destruction, or (ii)
the date all required Hazardous Materials Clearances are obtained, but Landlord
shall retain any Rent paid and the right to any Rent payable by Tenant prior to
such election by Landlord or Tenant.


Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord. Notwithstanding the foregoing,
either Landlord or Tenant may terminate this Lease upon written notice to the
other if the Premises are damaged during the last year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage;
provided, however, that such notice is delivered within 10 business days after
the date that Landlord provides Tenant with written notice of the estimated
Restoration Period. Notwithstanding anything to the contrary contained herein,
Landlord shall also have the right to terminate this Lease if insurance proceeds
are not available for such restoration (for any reason other than Landlord’s
failure to maintain the insurance required to be maintained by Landlord pursuant
to Section 17). Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises are repaired and restored,
in the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable, in Tenant’s
reasonable discretion, for the temporary conduct of Tenant’s business. In the
event that no Hazardous Material Clearances are required to be obtained by
Tenant with respect to the Premises, rent abatement shall commence on the date
of discovery of the damage or destruction. Such abatement shall be the sole
remedy of Tenant, and except as provided in this Section 18, Tenant waives any
right to terminate the Lease by reason of damage or casualty loss.
The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.
19.Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

17


Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.


20.Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:


(a)Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.


(b)Insurance. Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or shall be reduced or
materially changed, or Landlord shall receive a notice of nonrenewal of any such
insurance and Tenant shall fail to obtain replacement insurance before the
expiration of the current coverage.


(c)Abandonment. Tenant shall abandon the Premises. Tenant shall not be deemed to
have abandoned the Premises if Tenant provides Landlord with reasonable advance
notice prior to vacating and, at the time of vacating the Premises, (i) Tenant
completes Tenant’s obligations under the Decommissioning and HazMat Closure Plan
in compliance with Section 28, (ii) Tenant has obtained the release of the
Premises of all Hazardous Materials Clearances and the Premises are free from
any residual impact from the Tenant HazMat Operations and provides reasonably
detailed documentation to Landlord confirming such matters, (iii) Tenant has
made reasonable arrangements with Landlord for the security of the Premises for
the balance of the Term, and (iv) Tenant continues during the balance of the
Term to satisfy and perform all of Tenant’s obligations under this Lease as they
come due.


(d)Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.


(e)Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 days after
any such lien is filed against the Premises.


(f)Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors; (B)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

18


legal disability (if Tenant, guarantor, or surety is an individual) or be
dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).


(g)Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.
(h)Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.


Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.
21.Landlord’s Remedies.


(a)Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent. Nothing herein shall be construed to create or impose a duty on
Landlord to mitigate any damages resulting from Tenant’s Default hereunder.


(b)Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any calendar year, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.


(c)Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.


(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;




732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

19


(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:


(A)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus


(B)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus


(C)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus


(D)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and


(E)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.


The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.
(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.


(iv)Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.


(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.


(d)Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding,


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

20


Landlord shall have the right at all times to enforce the provisions of this
Lease in strict accordance with the terms hereof; and the failure of Landlord at
any time to enforce its rights under this Lease strictly in accordance with same
shall not be construed as having created a custom in any way or manner contrary
to the specific terms, provisions, and covenants of this Lease or as having
modified the same and shall not be deemed a waiver of Landlord’s right to
enforce one or more of its rights in connection with any subsequent default. A
receipt by Landlord of Rent or other payment with knowledge of the breach of any
covenant hereof shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision of this Lease shall be deemed to have been made unless
expressed in writing and signed by Landlord. Following a Default by Tenant under
this Lease, to the greatest extent permitted by law, Tenant waives the service
of notice of Landlord’s intention to re-enter, re-take or otherwise obtain
possession of the Premises as provided in any statute, or to institute legal
proceedings to that end, and also waives all right of redemption in case Tenant
shall be dispossessed by a judgment or by warrant of any court or judge. Any
reletting of the Premises or any portion thereof shall be on such terms and
conditions as Landlord in its sole discretion may determine. Landlord shall not
be liable for, nor shall Tenant’s obligations hereunder be diminished because
of, Landlord’s failure to relet the Premises or collect rent due in respect of
such reletting or otherwise to mitigate any damages arising by reason of
Tenant’s Default. Notwithstanding any contrary provision of this Lease, neither
party shall be liable to the other party for any consequential damages arising
under this Lease; provided that this sentence shall not apply to Landlord’s
damages (x) as expressly provided for in Section 8, and/or (y) in connection
with Tenant’s obligations as more fully set forth in Section 30. In no event
shall the foregoing limit the damages to which Landlord is entitled under this
Section 21(c)(ii)(A)-(D).


22.Assignment and Subletting.


(a)General Prohibition. Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22 (including the terms of Section
22(b) below), Tenant shall not, directly or indirectly, voluntarily or by
operation of law, assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises, and any attempt to do any of the
foregoing shall be void and of no effect. If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 50% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Transfers of publicly traded stock or
the issuance of new stock through nationally recognized stock exchanges
(including with any initial public offering of shares) will not be deemed an
assignment or other transfer for the purposes of this Lease.


(b)Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment Notice:
(i) grant such consent (provided that Landlord shall further have the right to
review and approve or disapprove the proposed form of sublease prior to the
effective date of any such subletting), (ii) refuse such consent, in its
reasonable discretion; or (iii) except in connection with a Permitted
Assignment, terminate this Lease with respect to the space described in the
Assignment Notice as of the


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

21


Assignment Date (an “Assignment Termination”). Among other reasons, it shall be
reasonable for Landlord to withhold its consent in any of these instances:  (1)
the proposed assignee or subtenant is a governmental agency; (2) in Landlord’s
reasonable judgment, the use of the Premises by the proposed assignee or
subtenant would entail any alterations that would lessen the value of the
leasehold improvements in the Premises, or would require increased services by
Landlord; (3) in Landlord’s reasonable judgment, the proposed assignee or
subtenant is engaged in areas of scientific research or other business concerns
that are controversial; (4) in Landlord’s reasonable judgment, the proposed
assignee or subtenant lacks the creditworthiness to support the financial
obligations it will incur under the proposed assignment or sublease; (5) in
Landlord’s reasonable judgment, the character, reputation, or business of the
proposed assignee or subtenant is inconsistent with the desired tenant-mix or
the quality of other tenancies in the Project or is inconsistent with the type
and quality of the nature of the Building; (6) Landlord has received from any
prior landlord to the proposed assignee or subtenant a negative report
concerning such prior landlord’s experience with the proposed assignee or
subtenant; (7) Landlord has experienced previous defaults by or is in litigation
with the proposed assignee or subtenant; (8) the use of the Premises by the
proposed assignee or subtenant will violate any applicable Legal Requirement;
(9) the proposed assignee or subtenant, or any entity that, directly or
indirectly, controls, is controlled by, or is under common control with the
proposed assignee or subtenant, is then an occupant of the Project; (10) the
proposed assignee or subtenant is an entity with whom Landlord is negotiating to
lease space in the Project; or (11) the assignment or sublease is prohibited by
Landlord’s lender. If Landlord delivers notice of its election to exercise an
Assignment Termination, Tenant shall have the right to withdraw such Assignment
Notice by written notice to Landlord of such election within 5 business days
after Landlord’s notice electing to exercise the Assignment Termination. If
Tenant withdraws such Assignment Notice, this Lease shall continue in full force
and effect. If Tenant does not withdraw such Assignment Notice, this Lease, and
the term and estate herein granted, shall terminate as of the Assignment Date
with respect to the space described in such Assignment Notice. If this Lease is
terminated with respect to less than the entire Premises, then the Base Rent and
Operating Expenses payable under this Lease shall be proportionately reduced. No
failure of Landlord to exercise any such option to terminate this Lease, or to
deliver a timely notice in response to the Assignment Notice, shall be deemed to
be Landlord’s consent to the proposed assignment, sublease or other transfer.
Tenant shall pay to Landlord a fee equal to Two Thousand Five Hundred Dollars
($2,500) in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents. Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided that Landlord shall have the right to approve the form of any
such sublease or assignment, which approval shall not be unreasonably withheld,
conditioned or delayed. In addition, Tenant shall have the right to assign this
Lease, upon 30 days prior written notice to Landlord ((x) unless Tenant is
prohibited from providing such notice by applicable Legal Requirements in which
case Tenant shall notify Landlord promptly thereafter, and (y) if the
transaction is subject to confidentiality requirements, Tenant’s advance
notification shall be subject to Landlord’s execution of a non-disclosure
agreement reasonably acceptable to Landlord and Tenant) but without obtaining
Landlord’s prior written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
greater of the net worth (as determined in accordance with GAAP) of Tenant as of
(A) the Commencement Date, or (B) as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease (a
“Corporate Permitted Assignment”). Control Permitted Assignments and Corporate
Permitted Assignments are hereinafter referred to as “Permitted Assignments.”


(c)Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

22




(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and


(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.


(d)No Release of Tenant, Sharing of Excess Rents. Notwithstanding any assignment
or subletting, Tenant and any guarantor or surety of Tenant’s obligations under
this Lease shall at all times remain fully and primarily responsible and liable
for the payment of Rent and for compliance with all of Tenant’s other
obligations under this Lease. Except in connection with a Permitted Assignment,
if the Rent due and payable by a sublessee or assignee (or a combination of the
rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto in any form) exceeds the sum of the
rental payable under this Lease, (excluding however, any Rent payable under this
Section) and actual and reasonable brokerage fees, legal costs, tenant
improvements allowance, commercially reasonable free rent or commercially
reasonable concessions, and any design or construction fees directly related to
and required pursuant to the terms of any such sublease) (“Excess Rent”), then
Tenant shall be bound and obligated to pay Landlord as Additional Rent hereunder
50% of such Excess Rent within 10 days following receipt thereof by Tenant. If
Tenant shall sublet the Premises or any part thereof, Tenant hereby immediately
and irrevocably assigns to Landlord, as security for Tenant’s obligations under
this Lease, all rent from any such subletting, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of a Default, Tenant shall
have the right to collect such rent.


(e)No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.


(f)Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

23


in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.
 
23.Estoppel Certificate. Tenant shall, within 10 business days of written notice
from Landlord, execute, acknowledge and deliver a statement in writing in any
form reasonably requested by a proposed lender or purchaser, (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease as so modified is
in full force and effect) and the dates to which the rental and other charges
are paid in advance, if any, (ii) acknowledging that, to Tenant’s knowledge,
there are not any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be reasonably requested thereon. Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part. Tenant’s failure to deliver such
statement within 5 days after Tenant’s receipt of a second written notice from
Landlord delivered after the expiration of the initial 10 business day period
shall, at the option of Landlord, constitute a Default under this Lease, and, in
any event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.


24.Quiet Enjoyment. So long as Tenant is not in Default under this Lease, Tenant
shall, subject to the terms of this Lease, at all times during the Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.


25.Prorations. All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.


26.Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable and non-discriminatory rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project, provided that Landlord provides reasonable
advance written notice thereof. The current rules and regulations are attached
hereto as Exhibit E. If there is any conflict between said rules and regulations
and other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.


27.Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees, within 10 days following Landlord
written demand, to execute, acknowledge and deliver such instruments, confirming
such subordination, and such instruments of attornment as shall be reasonably
requested by any such Holder, provided any such instruments contain commercially
reasonable non-disturbance provisions assuring Tenant’s quiet enjoyment of the
Premises as set forth in Section 24 hereof. Notwithstanding the foregoing, any
such Holder may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

24


such Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust.
28.Surrender. Upon the expiration of the Term or earlier termination of Tenant’s
right of possession, Tenant shall surrender the Premises to Landlord in
substantially the same condition as received, subject to any Alterations or
Installations permitted by Landlord to remain in the Premises, free of Hazardous
Materials brought upon, kept, used, stored, handled, treated, generated in, or
released or disposed of from, the Premises by any person other than a Landlord
Party (collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted. At least 3 months prior to
the surrender of the Premises or such earlier date as Tenant may elect to cease
operations at the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Decommissioning and HazMat Closure Plan”). Such Decommissioning
and HazMat Closure Plan shall be accompanied by a current listing of (i) all
Hazardous Materials licenses and permits held by or on behalf of any Tenant
Party with respect to the Premises, and (ii) all Hazardous Materials used,
stored, handled, treated, generated, released or disposed of from the Premises,
and shall be subject to the review and approval of Landlord’s environmental
consultant, which approval shall not be unreasonably withheld, conditioned or
delayed. In connection with the review and approval of the Decommissioning and
HazMat Closure Plan, upon the request of Landlord, Tenant shall deliver to
Landlord or its consultant such additional non-proprietary information
concerning Tenant HazMat Operations as Landlord shall reasonably request. On or
before such surrender, Tenant shall deliver to Landlord evidence that the
approved Decommissioning and HazMat Closure Plan shall have been satisfactorily
completed and Landlord shall have the right, subject to reimbursement at
Tenant’s expense as set forth below, to cause Landlord’s environmental
consultant to inspect the Premises and perform such additional procedures as may
be deemed reasonably necessary to confirm that the Premises are, as of the
effective date of such surrender or early termination of the Lease, free from
any residual impact from Tenant HazMat Operations. Tenant shall reimburse
Landlord, as Additional Rent, for the actual out-of-pocket expense incurred by
Landlord for Landlord’s environmental consultant to review and approve the
Decommissioning and HazMat Closure Plan and to visit the Premises and verify
satisfactory completion of the same, which cost shall not exceed $2,500.
Landlord shall have the unrestricted right to deliver such Decommissioning and
HazMat Closure Plan and any report by Landlord’s environmental consultant with
respect to the surrender of the Premises to third parties.


If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Decommissioning and HazMat Closure Plan, or if such Decommissioning and HazMat
Closure Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.
Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

25


against Landlord for any damages resulting from Landlord’s retention and/or
disposition of such property. All obligations of Tenant hereunder not fully
performed as of the termination of the Term, including the obligations of Tenant
under Section 30 hereof, shall survive the expiration or earlier termination of
the Term, including, without limitation, indemnity obligations, payment
obligations with respect to Rent and obligations concerning the condition and
repair of the Premises.
29.Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.


30.Environmental Requirements.


(a)Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, reasonable attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses (collectively,
“Environmental Claims”) which arise during or after the Term as a result of such
contamination. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, treatment, remedial, removal, or restoration work
required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Building, the Project or any adjacent property
caused or permitted by Tenant or any Tenant Party results in any contamination
of the Premises, the Building, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Building, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld, conditioned or delayed so long as such actions would not potentially
have any material adverse long-term or short-term effect on the Premises, the
Building or the Project. Notwithstanding anything to the contrary contained in
Section 28 or this Section 30, Tenant shall not be responsible for, and the
indemnification and hold harmless obligation set forth in this paragraph shall
not apply to (i) contamination in the Premises which Tenant can prove existed in
the Premises immediately prior to the Commencement Date, (ii) the presence of
any Hazardous Materials in the Premises which Tenant can prove migrated from
outside of the Premises into the Premises, or (iii) contamination caused by
Landlord or any Landlord’s employees, agents and contractors, unless in either
case, the presence of such Hazardous Materials (x) is the result of a breach by
Tenant of any of its obligations under this Lease, or (y) was caused,
contributed to or exacerbated by Tenant or any Tenant Party.


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

26




(b)Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”). Upon Landlord’s request (not more than
once in any given calendar year), or any time that Tenant is required to deliver
a Hazardous Materials List to any Governmental Authority (e.g., the fire
department) in connection with Tenant’s use or occupancy of the Premises, Tenant
shall deliver to Landlord a copy of such Hazardous Materials List. Tenant shall
deliver to Landlord true and correct copies of the following documents (the “Haz
Mat Documents”) relating to the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority: permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole and absolute discretion); all closure plans or any
other documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months). Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities. It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.


(c)Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor, to the best of Tenant’s knowledge, any of
its legal predecessors has been required by any prior landlord, lender or
Governmental Authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant of such predecessor or resulted from Tenant’s or such predecessor’s
action or use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority). If Landlord determines
that this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.


(d)Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
actual and reasonable cost of such annual test of the Premises if there is
violation of this Section 30 or if contamination for which Tenant is responsible
under this Section 30 is identified; provided, however, that if Tenant conducts
its own tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant. In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises. In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all actual
and reasonable costs to conduct such tests. If no such contamination is found,
Landlord shall pay the costs of such tests (which shall not constitute an
Operating Expense).


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

27


Landlord shall provide Tenant with a copy of all third party, non-confidential
reports and tests of the Premises made by or on behalf of Landlord during the
Term without representation or warranty and subject to a confidentiality
agreement. Tenant shall, at its sole cost and expense, promptly and
satisfactorily remediate any environmental conditions identified by such testing
for which Tenant is responsible under this Lease in accordance with all
Environmental Requirements. Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights which Landlord may have
against Tenant. Tenant shall have the right to have a Tenant representative
present while Landlord conducts tests in the Premises pursuant to this Section
30(d).


(e)Control Areas. Tenant shall have the use of 50% of the control area
designated as control area 3 on Exhibit H attached hereto. For the avoidance of
doubt, Tenant shall not have rights with respect to any other control areas at
the Project.


(f)Underground Tanks. Tenant shall have no right to use or install any
underground or other storage tanks at the Project.


(g)Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials for which Tenant is responsible under this Lease (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises and the completion of the approved Surrender Plan),
Tenant shall continue to pay the full Rent in accordance with this Lease for any
portion of the Premises not relet by Landlord in Landlord’s sole discretion,
which Rent shall be prorated daily.


(h)Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.


31.Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give notice by registered
or certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices. All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.


All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

28


owner for the time being of the Premises. Upon the transfer by such owner of its
interest in the Premises and assumption of this Lease by the transferee from and
after the transfer, such owner shall thereupon be released and discharged from
all obligations of Landlord thereafter accruing, but such obligations shall be
binding during the Term upon each new owner for the duration of such owner’s
ownership.
32.Inspection and Access. Landlord and Landlord’s representatives may enter the
Premises during business hours on not less than 48 hours advance written notice
(except in the case of emergencies in which case no such notice shall be
required and such entry may be at any time) for the purpose of effecting any
such repairs, inspecting the Premises, showing the Premises to prospective
purchasers and, during the last 12 months of the Term, to prospective tenants or
for any other business purpose. Landlord shall use reasonable efforts to
minimize interference with Tenant’s operations in the Premises during any entry
into the Premises by Landlord pursuant to this Section 32. Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale. Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s access to or use or occupancy of the
Premises for the Permitted Use or Tenant’s parking (other than on a temporary
basis). At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions, provided that such
instruments do not materially increase Tenant’s obligations or decrease Tenant’s
rights under this Lease. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and adversely affect Landlord’s access rights hereunder.
Landlord shall comply with Tenant’s reasonable safety and security requirements
with respect to entering the Premises; provided, however, that Tenant has
notified Landlord of such safety and security requirements prior to Landlord’s
entry into the Premises.


33.Security. Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.


34.Force Majeure. Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable control (“Force Majeure”).


35.Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction. Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker claiming a commission
or other form of compensation by virtue of having dealt with Tenant or Landlord,
as applicable, with regard to this leasing transaction.


36.Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH HEREIN
OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY: (A)
LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT AND


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

29


EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.


37.Severability. If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.


38.Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
reasonably acceptable to Landlord. Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering. The
directory tablet shall be provided exclusively for the display of the name and
location of tenants.


39.The Alexandria Amenities.


(a)Generally. ARE-SD Region No. 17, LLC, a Delaware limited liability company
(“The Alexandria Landlord”) has constructed certain amenities at the property
owned by The Alexandria Landlord located at 10996 Torreyana Road, San Diego,
California (“The Alexandria”), which, as of the date of this Lease, include,
without limitation, shared conference facilities (“Shared Conference
Facilities”), a fitness center and restaurant (collectively, the “Amenities”)
for non-exclusive use by (a) Tenant, (b) other tenants of the Project, (c)
Landlord, (d) the tenants of The Alexandria Landlord, (e) The Alexandria
Landlord, (e) other affiliates of Landlord, The Alexandria Landlord and
Alexandria Real Estate Equities, Inc. (“ARE”), (f) the tenants of such other
affiliates of Landlord, The Alexandria Landlord and ARE, and (g) any other
parties permitted by The Alexandria Landlord (collectively, “Users”). Landlord,
The Alexandria Landlord, ARE, and all affiliates of Landlord, Alexandria
Landlord and ARE may be referred to collectively herein as the “ARE Parties.”
Notwithstanding anything to the contrary contained herein, Tenant acknowledges
and agrees that


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

30


The Alexandria Landlord shall have the right, at the sole discretion of The
Alexandria Landlord, to not make the Amenities available for use by some or all
currently contemplated Users (including Tenant). The Alexandria Landlord shall
have the sole right to determine all matters related to the Amenities including,
without limitation, relating to the reconfiguration, relocation, modification or
removal of any of the Amenities at The Alexandria and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the
Amenities. Tenant acknowledges and agrees that Landlord has not made any
representations or warranties regarding the availability of the Amenities and
that Tenant is not entering into this Lease relying on the continued
availability of the Amenities to Tenant.


(b)License. Commencing on the Commencement Date, and so long as The Alexandria
and the Project continue to be owned by affiliates of ARE, Tenant shall have the
non-exclusive right to the use of the available Amenities in common with other
Users pursuant to the terms of this Section 39. Tenant shall be entitled to 2.5
passes to the fitness center located at The Alexandria per 1,000 rentable square
feet of the Premises for use by employees of Tenant employed at the Premises. If
any employee of Tenant to whom a fitness center pass has been issued ceases to
be an employee of Tenant at the Premises or any employee to whom an access card
(which does not include a fitness center pass) has been issued ceases to be an
employee of Tenant at the Premises, Tenant shall, promptly following such
employee’s change in status, collect such employee’s pass or access card, as
applicable, deliver it to Landlord and so notify Landlord of such employee’s
change in status.


Commencing on the Commencement Date, Tenant shall pay to Landlord a fixed fee
during Term equal to $2.16 per rentable square foot of the Premises per year
(“Amenities Fee”), which Amenities Fee shall by payable on the first day of each
month during the Term whether or not Tenant elects to use any or all of the
Amenities.
If all of the Amenities at The Alexandria become materially unavailable for use
by Tenant (for any reason other than a Default by Tenant under this Lease or the
default by Tenant of any agreement(s) relating to the use of the Amenities by
Tenant) for a period in excess of 90 consecutive days, then, commencing on the
date that the Amenities in their entirety become materially unavailable for use
by Tenant and continuing for the period that the Amenities in their entirety
remain materially unavailable for use by Tenant, the Amenities Fee
then-currently payable by Tenant shall be abated.
(c)Shared Conference Facilities. Use by Tenant of the Shared Conference
Facilities and restaurant at The Alexandria shall be in common with other Users
with scheduling procedures reasonably determined by The Alexandria Landlord or
The Alexandria Landlord’s then designated event operator (“Event Operator”).
Tenant’s use of the Shared Conference Facilities shall be subject to the payment
by Tenant to The Alexandria Landlord of a fee equal to The Alexandria Landlord’s
quoted rates for the usage of the Shared Conference Facilities in effect at the
time of Tenant’s scheduling. Tenant’s use of the conference rooms in the Shared
Conference Area shall be subject to availability and The Alexandria Landlord
(or, if applicable, Event Operator) reserves the right to exercise its
reasonable discretion in the event of conflicting scheduling requests among
Users. Tenant hereby acknowledges that (i) Biocom/San Diego, a California
non-profit corporation (“Biocom”) has the right to reserve the Shared Conference
Facilities and any reservable dining area(s) included within the Amenities for
up to 50% of the time that such Shared Conference Facilities and reservable
dining area(s) are available for use by Users each calendar month, and (ii)
Illumina, Inc., a Delaware corporation, has the exclusive use of the main
conference room within the Shared Conference Facilities for up to 4 days per
calendar month.


Tenant shall be required to use the food service operator designated by The
Alexandria Landlord at The Alexandria (the “Designated Food and Beverage
Operator”) for any food and/or beverage service or catered events held by Tenant
in the Shared Conference Facilities. As of the date of this Lease, the
Designated Food and Beverage Operator is The Farmer and the Seahorse. The
Alexandria Landlord has the right, in its sole and absolute discretion, to
change the Designated Food and Beverage Operator at any time. Tenant may not use
any vendors other than the Designated Food and Beverage Operator nor may Tenant
supply


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

31


its own food and/or beverages in connection with any food and/or beverage
service or catered events held by Tenant in the Shared Conference Facilities.
Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, and free of any debris and trash. If Tenant
fails to restore and surrender the Shared Conference Facilities as required by
sub-section (ii) of the immediately preceding sentence, such failure shall
constitute a “Shared Facilities Default.” Each time that Landlord reasonably
determines that Tenant has committed a Shared Facilities Default, Tenant shall
be required to pay Landlord a penalty within 5 days after notice from Landlord
of such Shared Facilities Default. The penalty payable by Tenant in connection
with the first Shared Facilities Default shall be $200. The penalty payable
shall increase by $50 for each subsequent Shared Facilities Default (for the
avoidance of doubt, the penalty shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.). In
addition to the foregoing, Tenant shall be responsible for reimbursing The
Alexandria Landlord or Landlord, as applicable, for all reasonable out-of-pocket
costs expended by The Alexandria Landlord or Landlord, as applicable, in
repairing any damage to the Shared Conference Facilities, the Amenities, or The
Alexandria caused by Tenant or any Tenant Related Party. The provisions of this
Section 39(c) shall survive the expiration or earlier termination of this Lease.
(d)Restaurant. Tenant’s employees that have been issued an access card to The
Alexandria shall have the right, along with other Users, to access and use the
restaurant located at The Alexandria. All such employees of Tenant shall be
entitled to a 20% discount on certain food items (not including alcohol)
purchased at the restaurant (on an individual basis and not with respect to
entire tables or checks), which discounts shall not be transferrable.


(e)Rules and Regulations. Tenant shall be solely responsible for paying for any
and all ancillary services (e.g., audio visual equipment) provided to Tenant,
all food services operators and any other third party vendors providing services
to Tenant at The Alexandria. Tenant shall use the Amenities (including, without
limitation, the Shared Conference Facilities) in compliance with all applicable
Legal Requirements and any rules and regulations imposed by The Alexandria
Landlord or Landlord from time to time and in a manner that will not interfere
with the rights of other Users, which rules and regulations shall be enforced in
a non-discriminatory manner. The use of Amenities other than the Shared
Conference Facilities by employees of Tenant shall be in accordance with the
terms and conditions of the standard licenses, indemnification and waiver
agreement required by The Alexandria Landlord or the operator of the Amenities
to be executed by all persons wishing to use such Amenities. Neither The
Alexandria Landlord nor Landlord (nor, if applicable, any other affiliate of
Landlord) shall have any liability or obligation for the breach of any rules or
regulations by other Users with respect to the Amenities. Tenant shall not make
any alterations, additions, or improvements of any kind to the Shared Conference
Facilities, the Amenities or The Alexandria.


Tenant acknowledges and agrees that The Alexandria Landlord shall have the right
at any time and from time to time to reconfigure, relocate, modify or remove any
of the Amenities at The Alexandria and/or to revise, expand or discontinue any
of the services (if any) provided in connection with the Amenities.
(f)Waiver of Liability and Indemnification. Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on The
Alexandria. Tenant waives any claims it or any Tenant Parties may have against
any ARE Parties relating to, arising out of or in connection with the Amenities
and any entry by Tenant and/or any Tenant Parties onto The Alexandria, and
Tenant releases and exculpates all ARE Parties from any liability relating to,
arising out of or in connection with the Amenities and any entry by Tenant
and/or any Tenant Parties onto The Alexandria. Tenant hereby agrees to
indemnify, defend, and hold harmless the ARE Parties from any claim of damage to
property or injury to person relating to, arising out of or in connection with
(i) the use of the Amenities by Tenant or any Tenant Parties, and (ii)


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

32


any entry by Tenant and/or any Tenant Parties onto The Alexandria, except to the
extent caused by the negligence or willful misconduct of ARE Parties. The
provisions of this Section 39(f) shall survive the expiration or earlier
termination of this Lease.


(g)Insurance. As of the Commencement Date, Tenant shall cause The Alexandria
Landlord to be named as an additional insured under the commercial general
liability policy of insurance that Tenant is required to maintain pursuant to
Section 17 of this Lease.


40.Miscellaneous.


(a)Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.


(b)Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.


(c)Financial Information. Upon request from Landlord, Tenant shall furnish
Landlord with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 90 days of the end of each of Tenant’s fiscal
years during the Term, (ii) Tenant’s most recent unaudited quarterly financial
statements within 45 days of the end of each of Tenant’s first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iii) at Landlord’s
request from time to time, updated business plans, including cash flow
projections and/or pro forma balance sheets and income statements, all of which
shall be treated by Landlord as confidential information belonging to Tenant,
(iv) corporate brochures and/or profiles prepared by Tenant for prospective
investors, and (v) any other financial information or summaries that Tenant
typically provides to its lenders or shareholders. Notwithstanding the
foregoing, so long as Tenant is a “public company” and its financial information
is publicly available, then the foregoing delivery requirements of this Section
44(c) shall not apply.


(d)Recordation. Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.
 
(e)Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.


(f)Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.


(g)Limitations on Interest. It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease. If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

33


to Tenant), and the provisions of this Lease immediately shall be deemed
reformed and the amounts thereafter collectible hereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder.
(h)Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.


(i)Time. Time is of the essence as to the performance of Landlord’s and Tenant’s
obligations under this Lease.


(j)OFAC. Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.


(k)Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.


(l)Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.


(m)No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.


(n)Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.


(o)Redevelopment of Project. Tenant acknowledges that Landlord, in its sole
discretion, may from time to time, subject to the third sentence of Section 1,
expand, renovate and/or reconfigure the Project as the same may exist from time
to time and, in connection therewith or in addition thereto, as the case may be,
from time to time without limitation:  (a) change the shape, size, location,
number and/or extent of any improvements, buildings, structures, lobbies,
hallways, entrances, exits, parking and/or parking areas relative to any portion
of the Project; (b) modify, eliminate and/or add any buildings, improvements,
and parking structure(s) either above or below grade, to the Project, the Common
Areas and/or any other portion of the Project and/or make any other changes
thereto affecting the same; and (c) make any other changes, additions


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

34


and/or deletions in any way affecting the Project and/or any portion thereof as
Landlord may elect from time to time, including without limitation, additions to
and/or deletions from the land comprising the Project, the Common Areas and/or
any other portion of the Project. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have no right to seek damages (including
abatement of Rent) or to cancel or terminate this Lease because of any proposed
changes, expansion, renovation or reconfiguration of the Project nor shall
Tenant have the right to restrict, inhibit or prohibit any such changes,
expansion, renovation or reconfiguration; provided, however, Landlord shall not
change the size, dimensions, location or Tenant’s Permitted Use of the Premises.


(p)Discontinued Use. If, at any time following the Rent Commencement Date,
Tenant does not continuously operate its business in the Premises for a period
of 90 consecutive days, Landlord may, but is not obligated to, elect to
terminate this Lease upon 30 days’ written notice to Tenant, whereupon this
Lease shall terminate 30 days’ after Landlord’s delivery of such written notice
(“Termination Date”), and Tenant shall vacate the Premises and deliver
possession thereof to Landlord in the condition required by the terms of this
Lease on or before the Termination Date and Tenant shall have no further
obligations under this Lease except for those accruing prior to the Termination
Date and those which, pursuant to the terms of the Lease, survive the expiration
or early termination of the Lease.


(q)EV Charging Stations. Landlord shall not unreasonably withhold its consent to
Tenant’s written request to install 1 or more electric vehicle car charging
stations (“EV Stations”) in the parking area serving the Project; provided,
however, that Tenant complies with all reasonable requirements, standards, rules
and regulations which may be imposed by Landlord, at the time Landlord’s consent
is granted, in connection with Tenant’s installation, maintenance, repair and
operation of such EV Stations, which may include, without limitation, the charge
to Tenant of a reasonable monthly rental amount for the parking spaces used by
Tenant for such EV Stations, Landlord’s designation of the location of Tenant’s
EV Stations, and Tenant’s payment of all costs whether incurred by Landlord or
Tenant in connection with the installation, maintenance, repair and operation of
each Tenant’s EV Station(s).  Nothing contained in this paragraph is intended to
increase the number of parking spaces which Tenant is otherwise entitled to use
at the Project under Section 10 of this Lease nor impose any additional
obligations on Landlord with respect to Tenant’s parking rights at the Project.


(r)California Accessibility Disclosure. For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp). In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of and in connection with such notice: (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice): (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

35


fee for any reports prepared by the CASp in connection with such CASp inspection
(collectively, the “CASp Reports”) and all other costs and expenses in
connection therewith; (C) the CASp Reports shall be delivered by the CASp
simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and expense,
shall be responsible for making any improvements, alterations, modifications
and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in this Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.


(s)Counterparts. This Lease may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Lease and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.


(t)Attorneys’ Fees. If a dispute of arises or an action is filed under this
Lease or this Lease gives rise to any other legal proceeding between any of the
parties hereto, the prevailing party shall be entitled to recover from the
losing party reasonable attorneys’ fees, costs and expenses. The prevailing
party shall also be entitled to attorneys’ fees and costs after any dismissal of
an action.


[ Signatures on next page ]
























































732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

36


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
TENANT:
REGULUS THERAPEUTICS INC.,
a Delaware corporation
By: /s/ Daniel R. Chevallard    
Its: Chief Financial Officer    
By: /s/ Christopher Aker    
Its: SVP & General Counsel    






LANDLORD:
ARE-SD REGION NO. 44, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member
By:    ARE-QRS CORP.,
a Maryland corporation,
general partner
By: Gary Dean                
Its: Senior Vice President RE Legal Affairs


























732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

37


EXHIBIT A TO LEASE


DESCRIPTION OF PREMISESex104a.jpg [ex104a.jpg]


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

38


EXHIBIT B TO LEASE
DESCRIPTION OF PROJECT
ex104b.jpg [ex104b.jpg]


732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

39


EXHIBIT C TO LEASE
BASE RENT SCHEDULE
ex104c.jpg [ex104c.jpg]










732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

40


EXHIBIT D TO LEASE
ACKNOWLEDGMENT OF COMMENCEMENT DATE
This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SD REGION NO. 44, LLC, a Delaware limited
liability company (“Landlord”), and REGULUS THERAPEUTICS INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant. Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.
Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, the Rent Commencement Date is ______________, _____, and the termination
date of the Base Term of the Lease shall be midnight on ______________, _____.
In case of a conflict between the terms of the Lease and the terms of this
Acknowledgment of Commencement Date, this Acknowledgment of Commencement Date
shall control for all purposes.
IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.
TENANT:
REGULUS THERAPEUTICS INC.,
a Delaware corporation
By:_____________________________________    
Its:_____________________________________    
By:_____________________________________    
Its:_____________________________________    






LANDLORD:
ARE-SD REGION NO. 44, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,      a Delaware limited
partnership,     managing member
By:    ARE-QRS CORP.,         a Maryland corporation, general partner
By: _______________________    
Its: _______________________    




732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

41


EXHIBIT E TO LEASE
Rules and Regulations
1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.


2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.


3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.


4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.


5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant’s expense.


6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.


7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.


8.Tenant shall maintain the Premises free from rodents, insects and other pests.


9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.


10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.


11.Tenant shall give Landlord prompt notice of any defects of which Tenant
becomes aware in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.


12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.




732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

42


13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.


14.No auction, public or private, will be permitted on the Premises or the
Project.


15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.


16.The Premises shall not be used for lodging, sleeping or cooking (except that
Tenant may use microwave ovens, toasters and coffee makers in the Premises for
the benefit of Tenant’s employees and contractors in an area designated for such
items, but only if the use thereof is at all times supervised by the individual
using the same) or for any immoral or illegal purposes or for any purpose other
than that specified in the Lease. No gaming devices shall be operated in the
Premises.


17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity. Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.


18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.


19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s Permitted Use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.


    






















































732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

43


EXHIBIT F TO LEASE
TENANT’S PERSONAL PROPERTY
None.








732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

44


























































732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

45


EXHIBIT G TO LEASE
MAINTENANCE OBLIGATIONS
ex104g.jpg [ex104g.jpg]








732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]

--------------------------------------------------------------------------------

46


EXHIBIT H TO LEASE
CONTROL ZONES
ex104h.jpg [ex104h.jpg]




732202571.1                            ex104a1a03.jpg [ex104a1a03.jpg]